Mario Pittoni, J.
Motion by judgment debtors to vacate contempt order in supplementary proceedings dated August 26, 1959, is granted. The contempt order granted in Suffolk County was issued without jurisdiction. The court therein had no jurisdiction to punish for contempt; it was not the court in which the supplementary proceedings was pending, or out of which the subpoena was issued, or before which it was returnable. (Matter of Aluminum Fabricators v. Apex Window Co., 4 AD 2d939.)
Motion granted. Contempt order vacated. (Hennig v. Abrahams, 246 App. Div. 621, affd. 270 N. Y. 626.)